EDMONDSON, Circuit Judge,
concurring in part and dissenting in part:
I concur in the judgment of the court except with respect to the “self-disallowing” hospitals which, I believe, are unenti-tled to judicial review.
Congress has painstakingly amended 42 U.S.C. 1395oo(f) through the years. Although the overall effect of these amendments has been to liberalize judicial review of administrative decisions regarding Medicare provider reimbursement, this court is not free to disregard the express limitations which Congress has placed on such review.
Subsection (f) of section 1395oo permits a Medicare provider to obtain expedited judicial review of a challenge to a regulation. It provides in pertinent part that: “Providers shall ... have the right to obtain judicial review of any action of the fiscal intermediary which involves a question of law or regulations relevant to the matters in controversy____” (emphasis added). Under the plain language of subsection (f), expedited judicial review is limited to review of an “action” by the fiscal intermediary.1
The five “self-disallowing” hospitals in this case never requested their fiscal intermediary for reimbursement under the pre-1979 malpractice rule. Instead, they requested the lesser reimbursement available under the 1979 rule. Accordingly, pre-1979 rule reimbursement was never in controversy; and the fiscal intermediary took no action with respect to the “self-disallowing” hospitals’ claims (now advanced to this court) for excess reimbursement available under the pre-1979 rule.2 In the absence of such action by the fiscal intermediary, federal courts lack jurisdiction to review the self-disallowing hospitals’ claims.

. Because the language of section 1395oo(f) is a clear expression of Congressional intent, we need not resort to legislative history. See United States v. Rojas-Contreras, 474 U.S. 231, 106 S.Ct. 555, 557, 88 L.Ed.2d 537 (1985). The legislative history seems wholly consistent with my reading, however. The history shows that Congress expedited the review process by cutting back on the second (PRRB) stage not by minimizing the first (fiscal intermediary) stage. Had Congress intended to allow parties judicial review in the absence of fiscal intermediary action, Congress could and would have so provided.


. Quite simply, the self-disallowing hospitals failed to avail themselves of the avenue of review Congress created for Medicare providers by section 1395oo(f). In their cost reports submitted to the fiscal intermediary, they could have requested reimbursement for malpractice costs under the pre-1979 rule. The fiscal intermediary would then have issued notices of program reimbursement denying their claims for excess reimbursement under the pre-1979 rule and granting only the lesser reimbursement available under the 1979 rule. Indeed, the thirty other hospitals in this appeal did precisely that and are entitled to judicial review of their claims.